Citation Nr: 1612508	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for coccydynia and male pelvic pain, to include as secondary to residuals of a pilonidal cyst.
 
2.  Whether new and material evidence has been received to reopen a claim for service connection for lumbosacral spine arthritis, to include as secondary to residuals of a pilonidal cyst. 
 
3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hip pain, to include as secondary to residuals of a pilonidal cyst.
 
4.  Entitlement to service connection for a psychiatric disability, to include anxiety and depression, claimed as secondary to residuals of a pilonidal cyst.



REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to September 1962. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision of the VA RO in Huntington, West Virginia, that denied service connection for depression, a December 2011 rating decision that declined to reopen a claim for service connection for bilateral hip pain, and an April 2013 rating decision that declined to reopen claims for service connection for coccydynia and male pelvic pain and for arthritis of the lumbosacral spine. 

In February 2013, the Veteran testified during a hearing before RO personnel specific to the issues of service connection for a psychiatric disability and the petition to reopen a claim for service connection for bilateral hip pain.  A transcript of that hearing is associated with the claims file.

These issues were remanded in September 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's September 2013 and July 2014 substantive appeals, he requested a videoconference hearing before the Board.  In addition, in a July 2014 substantive appeal regarding the petition to reopen claims for service connection for coccydynia and male pelvic pain and for arthritis of the lumbosacral spine, he requested a Decision Review Officer (DRO) hearing to be held prior to the requested Board videoconference hearing. 

These issues were remanded in September 2014 in order to provide the Veteran with both a DRO hearing and a videoconference hearing.  Upon remand, the Veteran withdrew his request for a DRO hearing in September 2014. 

As the Veteran has not withdrawn his request for a videoconference hearing and he has yet to be scheduled for such a hearing, these issues should be remanded once again in order to schedule the Veteran for a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge to address all issues on appeal.  Notify the Veteran and representative of the date, time, and location of the hearing.


	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




